Opinion bv
Porter, J.,
Counsel for the parties having filed a written -agreement that the judgment entered in these appeals shall be- the same as that rendered in the appeals of Benjamin H. Matthew, ante, *387p. 384, judgment is entered in accordance witb that agreement. We do not, in entering this judgment, pass upon any question which was not presented and considered in Matthew’s appeal. -
The order of the court below is reversed and the record is remitted for further proceedings according to law.